Exhibit 10.01


Execution Version



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 4th day of September, 2012 (the “Effective Date”) by and
between Elizabeth A. Smith (the “Executive”) and Bloomin’ Brands, Inc., a
Delaware corporation (the “Company”).
WHEREAS, the Executive is currently employed by OSI Restaurant Partners, LLC
(“OSI”) and is a party to that certain Employment Agreement with OSI and
Kangaroo Holdings, Inc. (the Company’s predecessor), dated November 2, 2009 and
amended and restated on December 31, 2009 (the “Existing Agreement”).
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the amended and restated terms and conditions of the Executive’s
continued employment with the Company. NOW, THEREFORE, in consideration of the
foregoing premises and the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree:
1.Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.
2.    Term. Subject to earlier termination as hereinafter provided, the
Executive’s employment shall be for an initial term commencing on the Effective
Date and expiring on August 13, 2017. Commencing on August 13, 2017 and on each
succeeding August 13th thereafter (each such anniversary date shall hereinafter
be referred to as the “Renewal Date”), unless previously terminated, the term of
this Agreement shall be automatically extended for one additional year, unless
at least sixty (60) days prior to any Renewal Date, the Company or the Executive
shall give notice to the other party that this Agreement and the Executive’s
employment hereunder shall not be so extended. The term of this Agreement as
from time to time extended or renewed is hereafter referred to as “the term of
this Agreement” or “the term hereof.”
3.    Capacity and Performance.
(a)    During the term hereof, the Executive shall serve as Chairman and Chief
Executive Officer of the Company. During the term hereof, subject to the
requirements of applicable law (including, without limitation, any rules or
regulations of any exchange on which the common stock of the Company is listed,
if applicable), the Company agrees to propose to the shareholders of the Company
at each annual meeting occurring during the term hereof the election or
re-election, as applicable, of the Executive as a member of the Board of
Directors of the Company (the “Board”) and the Executive shall so serve if
elected or re-elected; provided, however, that if the Executive’s employment
with the Company terminates for any reason, Executive’s membership on the Board
shall also terminate, unless otherwise agreed in writing by the Company and the
Executive. In addition, and without further compensation, the Executive shall
serve as a director and/or





1
30007394_8

--------------------------------------------------------------------------------






officer of one or more of the Company’s Affiliates if so elected or appointed
from time to time. If, the Board, in its reasonable judgment, determines that
the position of Chairman of the Board should not be held by the Chief Executive
Officer of the Company, the Executive shall cease to be Chairman. In no event
shall failure to reappoint the Executive as Chairman of the Board constitute
“Good Reason” for purposes of this Agreement.
(b)    During the term hereof, the Executive shall be employed by the Company on
a full-time basis and shall perform the duties and responsibilities of her
position and such other duties and responsibilities on behalf of the Company and
its Affiliates, consistent with her position as Chief Executive Officer, as
reasonably may be designated from time to time by the Board or by its designees.
During the term hereof, the Executive’s services shall be performed primarily at
the Company's office located in Tampa, Florida, subject to travel requirements
in connection with the Executive’s duties under this Agreement.
(c)    During the term hereof, the Executive shall devote her full business time
and efforts to the discharge of her duties and responsibilities hereunder. The
Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during the term
of this Agreement, except as may be expressly approved in advance by the Board
in writing; provided, however, that the Executive may without advance consent
participate in charitable activities and personal investment activities,
provided that such activities do not, individually or in the aggregate,
interfere with the performance of Executive’s duties under this Agreement and
are not in conflict with the business interests of the Company or its Affiliates
or otherwise violative of Sections 7, 8 or 9 of this Agreement. Notwithstanding
the foregoing, the restrictions set forth in this paragraph shall not apply to
any position held by the Executive and listed on Exhibit A attached hereto.
4.    Compensation and Benefits. As compensation for all services performed by
the Executive hereunder during the term hereof, and subject to performance of
the Executive’s duties and of the obligations of the Executive to the Company
and its Affiliates, pursuant to this Agreement or otherwise:
(a)    Base Salary. During the term of this Agreement, the Company shall pay the
Executive an annualized base salary of Nine Hundred and Seventy-Five Thousand
Dollars ($975,000), subject to annual review for increase, but not decrease, in
the discretion of the Board or the Compensation Committee of the Board (the
“Compensation Committee”), payable in accordance with the normal payroll
practices of the Company for its executives (“Base Salary”).
(b)    Annual Bonus Compensation. For each fiscal year completed during the term
hereof, the Executive shall be entitled to receive an annual bonus (the “Annual
Bonus”) on the following terms and conditions. The Annual Bonus shall be
determined under, and subject to, the terms of the Company’s annual bonus plan
or program for its executives generally, as in effect from time to time (the
“Bonus Plan”). The Executive’s target Annual Bonus (“Target Bonus”) shall be
equal to one hundred percent (100%) of the Base Salary, with the actual amount
of the Annual Bonus, if any, to be based on the



2
30007394_8

--------------------------------------------------------------------------------






attainment of performance goals and determined by the Board or the Compensation
Committee. Any bonus due to the Executive hereunder shall be paid in the time
and manner set forth in the Bonus Plan.
(c)    Equity-Based Compensation. The Executive holds certain options to
purchase common stock of the Company that were granted prior to the Effective
Date. Such stock options shall continue to be governed by their respective
terms. Beginning in calendar year 2014, the Executive shall be eligible to be
considered for the grant of additional equity awards during the term hereof in
accordance with applicable guidelines established by the Board or the
Compensation Committee from time to time, in the sole discretion of, and in a
form and amount determined by, the Board or the Compensation Committee. Any such
equity awards shall be subject to the receipt of any required shareholder, Board
or Compensation Committee approvals, the terms of the Company’s equity incentive
plan as then in effect and the award agreement evidencing such award.
(d)    Vacations. During the term hereof, the Executive shall be entitled to
four (4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. Vacation shall otherwise be governed by the policies of the
Company, as in effect from time to time.
(e)    Other Benefits. During the term hereof and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for senior executive officers of the Company, except to the extent
such plans are in a category of benefit otherwise provided to the Executive
(e.g., a severance pay plan). Such participation shall be subject to (i) the
terms of the applicable plan documents, (ii) generally applicable Company
policies and (iii) the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan (the “Employee Benefit
Plans”). The Company may prospectively alter, modify, add to or terminate its
Employee Benefit Plans at any time as it, in its sole judgment, determines to be
appropriate, without recourse by the Executive. The Company shall reimburse the
Executive for up to fifty (50) hours of private airplane use during each
calendar year during the term hereof, subject to such reasonable substantiation
and documentation as may be specified by the Board or Company policy from time
to time. The Company shall also provide the Executive with a tax gross-up for
applicable federal, state and local taxes paid by the Executive in connection
with (i) such airplane use or reimbursement with respect to the same and (ii)
the tax gross-up payment itself. This gross-up payment shall be paid no later
than April 15th of the year following the year to which such taxable income
relates.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of her duties and responsibilities hereunder,
subject to applicable Company policies and such reasonable substantiation and
documentation as may be specified by the Board or Company policy from time to
time. Any reimbursement provided for under this Agreement that would constitute
nonqualified



3
30007394_8

--------------------------------------------------------------------------------






deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), shall be subject to the following additional
rules: (i) no reimbursement of any such expense shall affect the Executive’s
right to reimbursement of any such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, promptly, but not later
than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit. The Company shall reimburse
the Executive for her reasonable legal fees incurred in respect of the
negotiation and preparation of this Agreement, up to a maximum of $16,000,
subject to the presentation of appropriate documentation.
5.    Termination of Employment and Severance Benefits. The Executive’s
employment hereunder shall terminate under the following circumstances:
(a)    Death. In the event of the Executive’s death during the term hereof, the
date of death shall be the date of termination, and the Company shall pay or
provide to the Executive’s Designated Beneficiary: (i) any Base Salary earned
but not paid through the date of termination, (ii) subject to the timing rules
of Section 4(b) above, any Annual Bonus earned for the fiscal year preceding
that in which termination occurs, but unpaid on the date of termination, (iii)
any amounts accrued and payable under any Employee Benefit Plan or with respect
to airplane use by the Executive that is unreimbursed on the date of
termination, each pursuant to Section 4(e) above, provided that, with respect to
such reimbursement of airplane use, any required substantiation and
documentation are submitted within sixty (60) days following termination, (iv)
any tax gross-up payment owed under Section 4(e) above with respect to the
period prior to the date of termination that is unpaid on such date, and (v) any
business expenses incurred by the Executive but unreimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days following termination, that
such expenses are reimbursable under Company policy, and that any such expenses
subject to the penultimate sentence of Section 4(f) shall be paid not later than
the deadline specified therein (all of the foregoing, payable subject to the
timing limitations described herein, “Final Compensation”). The Company shall
also pay to the Executive’s Designated Beneficiary a pro-rata Annual Bonus for
the year in which such termination of employment occurs, calculated by
multiplying the Target Bonus by a fraction, the numerator of which is the number
of days the Executive was employed during such year and the denominator of which
is 365 (the “Pro-Rata Bonus”). Other than for the Final Compensation and the
Pro-Rata Bonus, the Company shall have no further obligation to the Executive
hereunder upon a termination due to her death. Other than the tax gross-up
payment described in subsection (iv) above, which shall be paid at the time
provided in Section 4(e) above, Final Compensation and the Pro-Rata Bonus shall
be paid to the Executive’s Designated Beneficiary within sixty (60) days
following the date of death.
(b)    Disability.
(i)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes



4
30007394_8

--------------------------------------------------------------------------------






disabled during her employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of her duties and responsibilities hereunder
(notwithstanding the provision of any reasonable accommodation) for one hundred
eighty (180) days during any period of three hundred and sixty-five (365)
consecutive calendar days. A termination on account of disability shall be
treated in the same manner as a termination due to the Executive's death,
provided that references to Designated Beneficiary shall refer to the Executive
or her personal representative, as applicable.
(ii)    If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of her duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company and reasonably acceptable to the Executive,
to determine whether the Executive is so disabled and such determination shall
for the purposes of this Agreement be conclusive. If such question shall arise
and the Executive shall fail to submit to such medical examination, the
Company's determination of the issue shall be binding on the Executive.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following shall
constitute Cause for termination:
(i)    the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s duties and responsibilities to the Company or
its Affiliates (other than any such failure from incapacity due to physical or
mental illness), which failure or neglect, if susceptible to cure, remains
uncured or continues or recurs fifteen (15) business days after written notice
from the Company specifying in reasonable detail the nature of such failure;
(ii)    the Executive’s indictment or conviction of or plea of guilty or nolo
contendere to a felony or other crime involving moral turpitude;
(iii)    the Executive’s engaging in illegal misconduct or gross misconduct that
is intentionally harmful to the Company or its Affiliates; or
(iv)    any material and knowing violation by the Executive of any covenant or
restriction contained in this Agreement or any other agreement entered into with
the Company or any of its Affiliates.



5
30007394_8

--------------------------------------------------------------------------------






Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for Final Compensation. Other than the tax gross-up payment described in
Section 5(a)(iv), which shall be paid at the time provided in Section 4(e)
above, Final Compensation shall be paid to the Executive within sixty (60) days
following the date of termination of employment.
(d)    By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. A termination of the Executive’s employment that occurs on the
last day of the term of this Agreement following the Company’s notice to the
Executive of non-renewal of the term hereof under Section 2 hereof shall be
treated as a termination by the Company other than for Cause. In the event of
such termination, the Executive shall be entitled to Final Compensation, and, in
addition, the Company shall pay the Executive an amount equal to two (2) times
the sum of (x) the Base Salary at the rate in effect on the date of termination
plus (y) the Target Bonus for the year of termination (the “Severance Amount”).
The Severance Amount shall be paid to the Executive in twenty-four (24) equal
monthly installments as further provided for below. Any obligation of the
Company to the Executive under this Section 5 (including in the event of a
termination of employment due to death or Disability), other than for Final
Compensation, is conditioned on (A) the Executive, or the Executive’s Designated
Beneficiary, signing and returning to the Company (without revoking) a timely
and effective release of claims in the form attached hereto as Exhibit B, by the
deadline specified therein, which in all events shall be no later than the forty
fifth (45th) calendar day following the date of termination (any such release
submitted by such deadline, the “Release of Claims”), (B) the Executive not
engaging in an intentional or materially harmful violation of Section 7, 8 or
9(b) of this Agreement, and (C) the Executive’s continued compliance with the
covenants contained in Section 9(a) of this Agreement (subsections (B) and (C)
collectively, the “Compliance Condition”). Subject to Section 5(g) below,
severance pay to which the Executive is entitled hereunder shall be payable in
accordance with the normal payroll practices of the Company, with the first
payment, which shall be retroactive to the day immediately following the date
the Executive’s employment terminated, being due and payable on the Company's
next regular payday for executives that follows the expiration of sixty (60)
calendar days from the date the Executive’s employment terminates. Other than
the tax gross-up payment described in Section 5(a)(iv), which shall be paid at
the time provided in Section 4(e) above, Final Compensation shall be paid to the
Executive within sixty (60) days following the date of termination of
employment.
(e)    By the Executive for Good Reason. The Executive may terminate her
employment hereunder for Good Reason (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the date Executive first becomes aware of
the occurrence of that condition, or in the case of a series of events resulting
in a material diminution in the nature or scope of the Executive’s duties,
authority or responsibilities, thirty (30) days following the date Executive
first becomes aware of the last such event; provided, however, that in order to
claim that an event, taken together with another event or events,



6
30007394_8

--------------------------------------------------------------------------------






constitutes Good Reason hereunder the Executive must have given notice to a
member of the Board of such event at the time she first becomes aware of its
occurrence; (B) by providing the Company a period of thirty (30) days to remedy
the condition and so specifying in the notice and (C) by terminating her
employment for Good Reason within thirty (30) days following the expiration of
the period to remedy if the Company fails to remedy the condition. The
following, occurring without the Executive’s consent, shall constitute “Good
Reason” for termination by the Executive:
(i)    material diminution in the nature or scope of the Executive’s duties,
authority or responsibilities, including without limitation loss of membership
on the Board; provided, however, that the following shall not constitute Good
Reason: (A) the Executive’s no longer serving as Chair of the Board; (B) the
Executive’s ceasing to be a member of the Board as a result of a merger of the
Company into an Affiliate or any other similar transaction, so long as the
Executive remains on the board of directors of the surviving entity, or (C) any
sale or transfer of equity or assets of the Company or an Affiliate so long as
the Executive remains Chief Executive Officer of the Company (or any successor
to the Company) following such transaction, provided that a sale or other
transfer, in one or a series of related transactions, of a majority of the
assets of the Company other than to an entity controlled by the Company shall
constitute Good Reason, but only if the conditions set forth above in this
subsection (i) are also satisfied;
(ii)    a reduction in the Base Salary or Target Bonus as set forth in Section
4(b) hereof;
(iii)    the Company requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Company’s principal executive
offices in Tampa, Florida as of the effective date of this Agreement; or
(iv)    a material breach by the Company of its obligations under this
Agreement.
A termination of employment by the Executive under this Section 5(e) shall be
treated as a termination by the Company other than for Cause under Section 5(d)
above; provided that the Executive satisfies all conditions to such entitlement
as set forth in Section 5(d), including, without limitation, the signing of an
effective Release of Claims.
(f)    By the Executive Without Good Reason. The Executive may terminate her
employment hereunder at any time upon sixty (60) days’ prior written notice to
the Company. In the event of termination of the Executive’s employment pursuant
to this Section 5(f), the Board may elect to waive the period of notice, or any
portion thereof, and, if the Board so elects, the Company will pay the Executive
her Base Salary for the notice period (or for any remaining portion of the
period). The Company shall also pay the Executive the Final Compensation (other
than the tax gross-up payment described in Section 5(a)(iv), which shall be paid
at the time provided in Section 4(e) above) in a lump sum within sixty (60) days
following the date of the termination of employment. A



7
30007394_8

--------------------------------------------------------------------------------






termination of the Executive’s employment that occurs by reason of the
Executive’s notice to the Company of non-renewal of the term of this Agreement
under Section 2 hereof will be treated as a termination by the Executive without
Good Reason.
(g)    Timing of Payments and Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, if at the
time of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon the Executive’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation Section
1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A.
(ii)    For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).
(iii)    Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
(h)    Post-Agreement Employment. In the event the Executive remains in the
employ of the Company or any of its Affiliates following the termination of this
Agreement, then such employment shall be at will.
(i)    Exclusive Right to Severance. The Executive’s right to severance payments
and benefits upon termination of employment shall be as expressly set forth in
this Agreement. In no event shall the Executive participate in, or receive
benefits under, any other plan, program or policy of the Company providing for
severance or termination pay or benefits.
6.    Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement.
(a)    Subject to the other provisions of this Section 6, payment by the Company
of any Final Compensation and the amounts provided for under the applicable



8
30007394_8

--------------------------------------------------------------------------------






termination provision of Section 5 shall constitute the entire obligation of the
Company to the Executive hereunder.
(b)    Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, the Executive’s participation
in all Employee Benefit Plans shall be determined pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any continuation of Base Salary or other payment to
or on behalf of the Executive following such date of termination. The Executive
shall be entitled to retain any then vested benefits under the Employee Benefit
Plans in accordance with the terms of such plans.
(c)    Upon any termination of employment, any then outstanding options to
purchase Company common stock or other equity-based awards held by the Executive
shall be governed by their respective terms.
(d)    Provisions of this Agreement shall survive any termination of employment
if so provided herein or if necessary or desirable fully to accomplish the
purposes of other surviving provisions, including without limitation, the
obligations of the Executive under Sections 7, 8 and 9 hereof. The obligation of
the Company to provide severance pay or benefits hereunder is expressly
conditioned upon the Executive’s continued compliance with the Compliance
Condition.
7.    Confidential Information.
(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of her
employment. The Executive agrees that all Confidential Information which the
Executive creates or to which she has access as a result of her employment or
other associations with the Company or its Affiliates is and shall remain the
sole and exclusive property of the Company or its Affiliates, as applicable. The
Executive will comply with the policies and procedures of the Company and its
Affiliates for protecting Confidential Information and shall never disclose to
any Person (except as required by applicable law or in connection with the good
faith performance of her duties and responsibilities to the Company and its
Affiliates), or use for her own benefit or gain or the benefit or gain of any
third party, any Confidential Information obtained by the Executive incident to
her employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
her employment terminates, regardless of the reason for such termination.
Further, the Executive agrees to furnish prompt notice, if legally permitted to
do so, to the Company of any required disclosure of Confidential Information
sought pursuant to subpoena, court order or any other legal process or
requirement, and agrees to provide the Company a reasonable opportunity to seek
protection of the Confidential Information prior to any such disclosure. The
confidentiality obligation under this Section 7 shall not apply to information
which



9
30007394_8

--------------------------------------------------------------------------------






becomes generally known through no breach of this Agreement on the part of the
Executive.
(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates, including, without limitation, recipes, product specifications,
training materials, employee selection and testing materials, marketing and
advertising materials, special event, charitable and community activity
materials, customer correspondence, internal memoranda, products and designs,
sales information, project files, price lists, customer and vendor lists,
prospectus reports, customer or vendor information, sales literature, territory
printouts, call books, notebooks, textbooks and all other like information or
products, and any copies or derivatives (including without limitation
electronic), in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. Except in connection with the good faith performance
of the Executive’s regular duties for the Company or as expressly authorized in
writing in advance by the Company, the Executive will not copy any Documents or
remove any Documents or copies or derivatives thereof from the premises of the
Company. The Executive shall safeguard all Documents in her possession and shall
surrender to the Company at the time her employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
and other property of the Company or any of its Affiliates then in the
Executive’s possession or control.
8.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates in connection with or related to the performance of her services
hereunder shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.
9.    Restricted Activities. The Executive acknowledges that her access to
and/or development of trade secrets, Confidential Information and goodwill on
behalf of the Company and its Affiliates during the course of employment, as
well as the provision of extraordinary or specialized training by the Company
and its Affiliates, would give her an unfair competitive advantage were she to
leave employment and begin competing with the Company or any of its Affiliates,
and that she is being granted access to training, trade secrets, Confidential
Information, and goodwill in reliance on her agreements hereunder. Accordingly,
the Executive agrees that the restrictions set forth herein are necessary to
protect the goodwill, trade secrets, Confidential Information and other
legitimate interests of the Company and its Affiliates:



10
30007394_8

--------------------------------------------------------------------------------






(a)    While the Executive is employed by the Company and for a period of
twenty-four months after her employment terminates for any reason hereunder (the
“Non-Competition Period”), the Executive shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, co-venturer or
otherwise, engage in or own or hold any ownership interest in or assist any
person or entity engaged in or work for or provide services to, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, any full service restaurant business (including, but not
limited to, any restaurant business generally considered to be in the casual
dining or polished casual dining business) that is located or intended to be
located anywhere within a state (if inside the United States of America) or a
country (if outside the United States of America) in which is located any
restaurant owned or operated by the Company or any of its Affiliates, or any
proposed full service restaurant (including, but not limited to, any restaurant
generally considered to be in the casual dining or polished casual dining
business) to be owned or operated by any of the foregoing or undertake any
planning for any such business (collectively, the “Business”). For the purposes
of this Section 9, full service restaurants (including, but not limited to, any
restaurant business generally considered to be in the casual dining or polished
casual dining business) owned or operated by the Company or any of its
Affiliates shall include any entity in which the Company or any of its
Affiliates has an interest, including, but not limited to, an interest as a
franchisor. The term “proposed full service restaurant” shall include all
locations for which the Company or any of its franchisees or Affiliates is
conducting active, bona fide negotiations to secure a fee or leasehold interest
with the intention of establishing a full service restaurant (including, but not
limited to, any restaurant generally considered to be in the casual dining or
polished casual dining business) thereon. The foregoing, however, shall not
prevent (i) the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company, or (ii) the Executive from
working for or providing services to any entity if such entity, together with
its affiliates, derives less than five percent (5%) of consolidated gross
revenues from the Business and the Executive’s responsibilities do not primarily
involve the conduct of the Business by such entity.
(b)    The Executive agrees that during her employment and during the
Non-Competition Period, the Executive will not, and will not assist any other
Person to, (i) hire, offer employment to or solicit for hiring any employee of
the Company or any of its franchises or Affiliates or seek to persuade any
employee of the Company or any of its franchises or Affiliates to discontinue
employment or (ii) solicit or encourage any independent contractor providing
services to the Company or any of its franchisees or Affiliates to terminate or
diminish its relationship with them. For the purposes of this Agreement, an
“employee” or “independent contractor” of the Company or any of its Affiliates
is any person who was such at any time within the preceding two years.



11
30007394_8

--------------------------------------------------------------------------------






10.    Notification Requirement. Until forty-five (45) days after the conclusion
of the Non-Competition Period, the Executive shall give notice to the Company of
each new business activity she plans to undertake related to or involving the
Business, at least thirty (30) days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of the Executive's business relationship(s) and
position(s) with such Person. The Executive shall provide the Company with such
other pertinent information concerning such business activity as the Company may
reasonably request in order to determine the Executive's continued compliance
with her obligations under Sections 7, 8 and 9 hereof.
11.    Enforcement of Covenants. The Executive acknowledges that she has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon her pursuant to Sections 7, 8 and 9
hereof. The Executive agrees that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates;
that each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent her from obtaining other
suitable employment during the period in which the Executive is bound by these
restraints. The Executive further acknowledges that, were she to breach any of
the covenants contained in Sections 7, 8 or 9 hereof, the damage to the Company
could be irreparable. The Executive therefore agrees that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond. Without
limiting the generality of the foregoing, the Executive further agrees that, in
the event of her failure to comply with the Compliance Condition, the Company
shall have the immediate right to cease making any severance payments under
Section 5(d) or (e) of this Agreement, shall have the right to require the
Executive to repay any severance payments that had been paid to her prior to the
date of such breach (only with respect to a breach of Section 9 hereof), and
shall terminate any outstanding equity awards that have been awarded to her by
the Company, notwithstanding anything to the contrary in any applicable grant
document, stock option plan or any other applicable agreement or plan. The
parties further agree that, in the event that any provision of Section 7, 8 or 9
hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. The Executive agrees that the Non-Competition Period shall be tolled,
and shall not run, during any period of time in which she is in violation of the
terms thereof, in order that the Company and its Affiliates shall have all of
the agreed-upon temporal protection recited herein. No breach of any provision
of this Agreement by the Company (other than a breach by the Company of its
obligations to make severance payments under Section 5(d) or (e) of this
Agreement), or any other claimed breach of contract or violation of law, or
change in the nature or scope of the Executive’s employment relationship with
the Company, shall operate to extinguish the Executive’s obligation to comply
with Sections 7, 8 and 9 hereof.



12
30007394_8

--------------------------------------------------------------------------------






12.    Indemnification. The Company shall indemnify the Executive and provide
the Executive with advancement of expenses to the fullest extent permitted by
applicable law. The Executive agrees to promptly notify the Company of any
actual or threatened claim arising out of or as a result of her employment with
the Company.
13.    Executive’s Additional Representations. The Executive hereby represents
and warrants to the Company that the Executive (i) is not subject to any
noncompetition agreement affecting the Executive’s employment with the Company
or its Affiliates (other than any prior agreement with the Company), (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting the
Executive’s employment with the Company or its Affiliates (other than any prior
agreement with the Company) and (iii) will not use for the benefit of the
Company or its Affiliates any trade secrets, confidential business information,
documents or other personal property of a prior employer.
14.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 14 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a)    “Affiliates” means all persons and entities directly or indirectly
controlled by the Company.
(b)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known by others with whom they compete
or do business, or with whom they plan to compete or do business and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or its Affiliates would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the costs, sources
of supply, financial performance and strategic plans of the Company and its
Affiliates, (iii) the identity and special needs of the customers of the Company
and its Affiliates, (iv) trade and industrial practices, trade secrets, recipes,
product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures and vendors, and (v) the people and
organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received, or may
receive hereafter, belonging to others or which was received by the Company or
any of its Affiliates, and is being held, with any understanding, express or
implied, that it will not be disclosed.
(c)    “Designated Beneficiary” shall mean the beneficiary or beneficiaries
designated by the Executive to the Company from time to time by written notice
hereunder, and if no such designation is made, the Executive’s estate or
personal representative
(d)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, recipes, concepts and ideas (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s



13
30007394_8

--------------------------------------------------------------------------------






employment and during the period of six (6) months immediately following
termination of her employment that relate to either the business or any
prospective activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.
(e)    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
15.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
16.    Assignment. Neither the Company nor the Executive may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement, without the
consent of the Executive, to an Affiliate (that will manage the assets and carry
on the historic business of the Company following such assignment) or a
successor that expressly assumes and agrees in writing to perform this Agreement
in the same manner and to the same extent as the Company, including in the event
that the Company shall hereafter affect a reorganization, consolidate with, or
merge into, any other Person, or transfer all or substantially all of its
properties, stock, or assets to any other Person. This Agreement shall inure to
the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
17.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
18.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.



14
30007394_8

--------------------------------------------------------------------------------






19.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at her last known address on the books of the
Company, with a copy to Stephan G. Bachelder, Bachelder & Dowling, 120 Exchange
St., Portland, Maine 04112 or, in the case of the Company, at its principal
place of business, attention of the Corporate Secretary of the Company, with a
copy to Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, MA
02199, Attention: Newcomb Stillwell and Renata Ferrari or to such other address
as either party may specify by notice to the other actually received.
20.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and terminates all prior communications, agreements
and understandings, written or oral, with respect to the terms and conditions of
the Executive’s employment with the Company, including, but not limited to the
Existing Agreement. However, this Agreement does not supersede or otherwise
affect (a) the Kangaroo Holdings, Inc. 2007 Equity Incentive Plan, (b) the
Kangaroo Holdings, Inc. Option Agreement, dated November 16, 2009, as amended,
(c) the Kangaroo Holdings, Inc. Option Agreement, dated September 9, 2011, (d)
the Stockholders Agreement among Kangaroo Holdings, Inc. and certain investors,
dated as of June 14, 2007, as amended, and (e) the Registration Rights Agreement
among Kangaroo Holdings, Inc. and certain investors, dated as of June 14, 2007..
As of the Effective Date, each of the Existing Agreement, the Retention Bonus
Agreement, dated November 2, 2009, as amended by the Bloomin’ Brands, Inc.
Amendment to Bonus Agreements, dated May 10, 2012, and the Kangaroo Holdings,
Inc. Bonus Agreement, dated December 31, 2009, as amended by the Bloomin’
Brands, Inc. Amendment to Bonus Agreements, dated May 10, 2012 shall be of no
further force or effect.
21.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
22.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
23.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
24.    Governing Law. This is a Florida contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Florida, without regard to the conflict of laws principles thereof. In the event
of any alleged breach or threatened breach of this Agreement, the Executive
hereby consents and submits to the jurisdiction of the federal and state courts
in and of the State of Florida.
25.    Cooperation. The Executive shall cooperate fully with all reasonable
requests for information and participation by the Company, its agents or its
attorneys at the Company’s expense in prosecuting or defending claims, suits and
disputes brought on behalf of or against the Company and in which Executive is
involved or about which Executive has knowledge.



15
30007394_8

--------------------------------------------------------------------------------






26.    WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND
THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE
THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL
INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT EITHER OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED−FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY,
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
THE PARTIES INTEND THAT THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.
[The remainder of this page has been left blank intentionally.]



16
30007394_8

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement, as amended and restated, has been executed
as a sealed instrument by the Company, by its duly authorized representative,
and by the Executive, as of September 4, 2012.


THE EXECUTIVE:
 
 
 
THE COMPANY:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth A. Smith
 
 
By:
/s/ Joseph J. Kadow
 
 
Elizabeth A. Smith
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
 
Title: Executive Vice President







    



17
30007394_8

--------------------------------------------------------------------------------






EXHIBIT A

Member of the Board of Directors of Staples, Inc.
Member of the Board of Directors of Big Brothers, Big Sisters of America
Member of the Board of Advisors of H. Lee Moffitt Cancer Center & Research
Institute



18
30007394_8

--------------------------------------------------------------------------------






EXHIBIT B

[Form of Release]













19
30007394_8

--------------------------------------------------------------------------------







Exhibit B



RELEASE OF CLAIMS




This Release of Claims is provided by me, Elizabeth A. Smith (or by my
designated beneficiary, in the event of my death during my employment) pursuant
to the Amended and Restated Employment Agreement between me and Bloomin' Brands,
Inc., made and entered into as of September 4, 2012 (the “Employment
Agreement”).


This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (collectively, the “Separation
Payments”), Add other severance payments to the extent applicable. which are
conditioned on my signing this Release of Claims and to which I am not otherwise
entitled, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged. On my own behalf and that of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, I hereby release and
forever discharge the Company from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have or might have, through the date of my signing of this Release of
Claims. This includes, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with my
employment by the Company or the termination of that employment or pursuant to
any federal, state or local law, regulation or other requirement, including
without limitation Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of the state or states in which I have provided services to
the Company or any other federal, state, local or foreign law, all as amended,
any contracts of employment; any tort claims; or any agreements, plans or
policies.


For purposes of this Release of Claims, the word “Company” always includes the
subsidiaries and affiliates of the Company and all of its past, present and
future officers, directors, trustees, shareholders, employees, employee benefit
plans and any of the trustees or administrators thereof, agents, general and
limited partners, members, managers, investors, joint venturers,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities.


Excluded from the scope of this Release of Claims is (i) any right I have to the
Separation Payments arising after the effective date of this Release of Claims,
(ii) any rights to benefits that were vested under the Company's employee
benefit plans on the date on which my employment with the Company terminated, in
accordance with the terms of such plans, (iii) any right of indemnification or
contribution or advancement of expenses pursuant to the Articles of
Incorporation or By-Laws or other applicable corporate governing documents of
the Company, Delaware or other applicable law, or any indemnification agreement
between the Company and me, (iv) any right under any applicable liability
insurance policy with respect to my liability as a
                                                 
1 Add other severance payments to the extent applicable.





23623583_8

--------------------------------------------------------------------------------





Final Version



director or officer of the Company or any of its subsidiaries or affiliates, or
(v) any right to enforce the terms of this Release of Claims or any other
agreements, including any option or other equity agreement, between the Company
and me that by their respective terms survive the termination of my employment.


In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 7 of the Employment Agreement. I agree
that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.


In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company's health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan. Release to be updated as of the date of termination to specifically
state which benefits, if any, survive employment termination.


I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the Compliance Condition (as such term is defined in the
Employment Agreement).


I further agree that from and after the date hereof I will not make any false,
misleading or disparaging statements about the Company or any of its
subsidiaries, affiliates, shareholders, officers, employees, directors or
products or services. The Company agrees that it shall use its reasonable
efforts to cause its shareholders, officers, employees and directors to not make
any false, misleading or disparaging statements about me.


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one days (or, if the Company so
instructs me in writing, for up to forty-five days) from the later of the date
my employment with the Company terminates or the date I receive this Release of
Claims. I also acknowledge that I am advised by the Company to seek the advice
of an attorney prior to signing this Release of Claims, that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to
                                                
2 Release to be updated as of the date of termination to specifically state
which benefits, if any, survive employment termination.

2


23623583_8

--------------------------------------------------------------------------------





Final Version



consult with any other person of my choosing before signing, and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms. I further acknowledge that, in signing this Release of Claims, I have not
relied on any promises or representations, express or implied, that are not set
forth expressly in this Release of Claims.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.




 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
Date signed:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bloomin' Brands, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








3


23623583_8